Exhibit 10.1

TERMINATION, SETTLEMENT AND NET REVENUES SHARING AGREEMENT

This TERMINATION, SETTLEMENT AND NET REVENUE SHARING AGREEMENT (this
“Agreement”) is entered into effective as of January 1, 2014, by and among
KAISER EAGLE MOUNTAIN, LLC, a Delaware limited liability company (“KEM”), LAKE
TAMARISK DEVELOPMENT, LLC (“LT”), CIL&D, LLC (“CILD”), and MINE RECLAMATION,
LLC, a California limited liability company (“MRLLC”). KEM, LT, CILD, and MRLLC
are each sometimes individually referred to in this Agreement as a “Party” or
collectively as “Parties”.

RECITALS

A. The assets of KEM relate to the site commonly referred to as Eagle Mountain,
which is located in Riverside County, California. KEM currently owns or controls
certain real property and interests therein at Eagle Mountain and in certain
adjacent properties, rights or interests related to Eagle Mountain including the
Eagle Mountain Railroad as more specifically described in EXHIBIT “A” attached
hereto and incorporated herein by this reference (the “Eagle Mountain Real
Property”). In addition, KEM owns or controls tangible and intangible personal
property located at or benefiting the Real Property (the “Eagle Mountain
Personal Property”). The Eagle Mountain Real Property and the Eagle Mountain
Personal Property are referred to collectively in this Agreement as the “Eagle
Mountain Assets.”

B. The assets of LT are certain real property located in or near the community
of Lake Tamarisk which is located in Riverside County as more specifically
described in EXHIBIT “B” attached hereto and incorporated herein by this
reference (the “LT Property”). The Eagle Mountain Assets and the LT Property are
collectively referred to herein as the “Riverside County Assets.”

C. The Riverside County Assets are all of the real and personal property owned
by KEM and by LT.

D. CILD owns all of the ownership interest in KEM and in LT (collective the
“Subsidiary Ownership Interests.” Except for cash, investments and insurance
policies, CILD’s remaining material assets are the Subsidiary Ownership
Interests.

E. CILD is a company in dissolution. Accordingly, CILD’s remaining business is
to manage and dispose of its remaining assets, make provision for its
liabilities as required by applicable law, to wind-up its business and affairs
and to dissolve. As a part of the dissolution of CILD, pursuant to the terms of
the Second Amended and Restated Operating Agreement of CILD adopted on May 22,
2013, the units (i.e. ownership interests) in CILD may not be transferred except
by will, intestate succession and operation of law. In addition, in certain
instances an estate may pledge units as security for a loan to pay estate and
inheritance taxes and the expenses of administering the estate.

F. It is the goal of CILD to sell the Subsidiary Units and/or for KEM and LT to
sell, lease or otherwise dispose of the Riverside County Assets in order to
generate Gross Revenues as that term is defined below.

G. MRLLC (or its predecessor Mine Reclamation, Inc.) has been seeking to permit
and develop a rail-haul landfill on a portion of the Eagle Mountain Real
Property (the “Landfill Project”).

 

1



--------------------------------------------------------------------------------

H. MRLLC’s assets currently primarily consist of (i) that certain Real Estate
Option Agreement (as amended) dated May 26, 2000, by and between Kaiser Eagle
Mountain, Inc. (the predecessor of KEM) and Mine Reclamation Corporation (the
predecessor of MRLLC) (the “MRC Option”); (ii) that certain Lease (as amended)
between Mine Reclamation Corporation and Kaiser Eagle Mountain, Inc. (now KEM)
dated November 30, 1988 (the “MRC Lease”) which MRLLC is currently in default
under the terms of the MRC Lease; and (iii) various permits the Landfill Project
(collectively the “MRLLC Assets”).

I. On or about August 9, 2000, MRLLC predecessor, Mine Reclamation Corporation
and Los Angeles County Sanitation District No. 2 (“LACSD”) entered into an
Agreement for Purchase and Sale of Real Property and Related Personal Property
in Regard to The Eagle Mountain Landfill Project and Joint Escrow Instructions
(the “Landfill Project Purchase and Sale Agreement”).

J. The Landfill Project has been the subject of extensive litigation. Federal
litigation involving the Landfill Project was adverse to the Landfill Project.

K. On October 30, 2011, MRLLC filed a voluntary chapter 11 bankruptcy petition
in the United States Bankruptcy Court for the Central District of California,
Riverside Division (the “Bankruptcy Court”), Case Number 11-43596 (the
“Bankruptcy Case”).

L. On August 14, 2013, the Bankruptcy Court dismissed the Bankruptcy Case and
also approved that certain Termination Agreement, Joint Escrow Instructions and
Mutual Release among MRLLC, KEM, CILD and LACSD with an effective date of
August 14, 2013 (the “Termination Agreement”). The Termination Agreement
provides, among other things, that the Landfill Project Purchase and Sale
Agreement is terminated and a settlement of all claims that LACSD may or could
have against MRLLC, KEM and CILD and all claims that MRLLC, KEM and CILD may
have against LACSD.

M. As a result of the adverse federal litigation involving the Landfill Project,
the termination of the Landfill Project Purchase and Sale Agreement, and for
other reasons, MRLLC has determined that it is in the best interests of MRLLC to
wind down and minimize its operations in exchange for an interest in the Net
Revenues as defined below allowing, CILD, KEM and LT to seek opportunities for
the Riverside County Assets including, but not limited to, mining, development
of a smaller landfill on lands not involved in the federal litigation, energy
projects such as solar, hydro-electric and/or wind, sale of mitigation lands
that may be currently owned or acquired in the future by KEM and/or LT and an rv
development with the goal of ultimately selling the Riverside County Assets.

N. The Parties desire to enter into this Agreement, pursuant to which: (i) the
MRC Option shall be terminated; (ii) the MRC Lease Agreement shall be
terminated; (iii) the Parties agree to settle any claims they may have, if any,
against each other, except as may arise in the future from the breach of this
Agreement; and (iv) provide for a sharing of any future Net Revenues, as that
term is defined below, from the sale of the Riverside County assets or from the
sale of CILD’s ownership interest in LT and/or KEM.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

2



--------------------------------------------------------------------------------

1. INCORPORATION OF RECITALS. The Parties acknowledge that the above Recitals
are true and correct and the definitions provided in the above Recitals are
hereby incorporated into and made a part of this Agreement.

2. DEFINITIONS. In addition to the terms defined in the above Recitals and
capitalized terms hereinafter defined, for purposes of this Agreement the terms
set forth below shall have the following meanings:

2.1 “EFFECTIVE DATE” shall mean January, 1 2014.

2.2 “GROSS REVENUES” shall mean the gross value of all actual monetary
consideration or (including insurance proceeds) or stock or other similar
securities actually received and collected from the sale, lease or other
disposition of any of the Riverside County Assets and/or the Subsidiary
Ownership Interests. Gross Revenues includes, but is not limited to, cash
payments, installment payments, note payments, and royalty payments as such
payments are actually collected. In addition, if CILD, KEM or LT, should borrow
funds for the purpose of making a distribution to their respective
owners/members, the net amount borrowed in such instance shall be deemed to be
Gross Revenues for purposes of this Agreement.

2.3 “INVESTMENT/CAPITALIZED COSTS” shall mean those costs incurred by KEM or LT
as applicable that are not expensed and shall include, but not are limited to,
certain permitting costs or capital improvements.

2.4 “NET REVENUES” shall mean Gross Revenues less the cumulative amount of all
Operating Costs, Transaction Costs and Investment or Capitalized Costs from and
after the Effective Date to the date of the collection of the Gross Revenues
that have not been previously recouped by KEM, LT or CILD, as applicable, as a
result of a previous sale, lease or disposition of any of the Riverside County
Assets and/or the Subsidiary Units.

2.5 “OPERATING COSTS” shall mean the amount of all costs incurred as a result of
the ownership, control, maintenance, operation and administration of the
Riverside County Assets and the Subsidiary Ownership Interests and any business
conducted thereon and shall include, but are not limited to all property taxes,
real property assessments, utility costs, personnel costs, consulting fees,
insurance costs, attorneys’ fees, fuel costs, repairs, and a fair allocated
portion of general overhead costs for personnel associated with accounting,
management, consulting and other similar functions. General overhead costs do
not include those overhead costs directly associated with the dissolution of
CILD.

2.6 “TRANSACTION COSTS” shall mean all costs incurred that are directly related
to the sale, lease, or other disposition of any or all of the Riverside County
Assets and/or the Subsidiary Ownership Interests include and shall include, but
are not limited to, commissions, fees, attorneys’ fees, consulting fees, closing
costs, title insurance premiums, overnight courier costs, etc.

3. TERMINATION OF MRC LEASE AND MRC OPTION. KEM, CILD and MRLLC agree that the
MRC Lease and the MRC Option are hereby terminated, and KEM, CILD and MRLLC
shall have no legal rights or obligations, past, present, or future, originating
or deriving from the MRC Lease or the MRC Option. MRLLC shall execute and
deliver to KEM a quit claim deed or deeds and such other documents as may be
necessary or appropriate from time to time to evidence the termination of the
MRC Lease Agreement.

4. ADVANCE OF COSTS; COMMENCEMENT DATE FOR DETERMINATION OF REVENUES AND
EXPENSES. KEM or LT, as applicable, shall advance and pay or otherwise arrange

 

3



--------------------------------------------------------------------------------

for the advancement and payment of Operating Costs, Transaction Costs and
Investment/Capital Costs incurred from and after the Effective Date with respect
to the Riverside County Assets and CILD for the Subsidiary Ownership Interests
to the extent they respectively have reasonably available funds. The
determination of Gross Revenues, Operating Costs, Transaction Costs and
Investment/Capital Costs resulting in a determination of Net Revenues shall
commence as of the Effective Date.

5. SHARING OF NET REVENUES. Commencing with the Effective Date, after repayment
of any amount due CILD or any other lender as provided in Section 6 below, MRLLC
shall receive and be paid 53.3% of the Net Revenues and KEM, LT and/or CILD, as
applicable, shall receive and be paid 46.7% of the Net Revenues. In the event of
the sale of the Subsidiary Ownership Interests, such sale shall be deemed a sale
of the underlying assets of the company for which the Subsidiary Ownership
Interests were sold for purposes of calculating Net Revenues. MRLLC’s share of
any Net Revenues, except for Net Revenues in excess of $500,000, shall be paid
to MRLLC within sixty (60) days following the completion of each calendar
quarter. However, if the amount of Net Revenues as a result of transaction for
the sale, lease or other disposition of any Riverside County Asset or the sale
of the Subsidiary Ownership Interests would be in excess of $500,000, the
payment of MRLLC’s share of the Net Revenues shall be made within fifteen
(15) days following the receipt of the Gross Revenues that would generate Net
Revenues in excess of $500,000. At the time of any distribution to MRLCC of any
Net Revenues, MRLLC then current Board of Managers shall be furnished with a
statement for such calendar quarter showing the Gross Revenues, and the
cumulative Operating Costs, Transaction Costs, and Investment/Capitalized Costs
incurred during the applicable calendar quarter as well as the cumulative amount
of Operating Costs, Transaction Costs and Investment/Capitalized Cost from the
Effective Date, less any amounts recouped by the sale, lease or other
disposition of the Riverside County Assets or the CILD Ownership Interests, and
well as any Net Revenues and the calculation thereof.

6. REPAYMENT OF AMOUNTS DUE CILD. As of the date of the date of this Agreement,
MRLLC owes CILD Five Hundred Thousand Dollars and No Cents ($500,000.00) (with
MRLLC currently having a cash balance of $1,458 in its accounts as of
January 31, 2014) which is represented by that certain promissory note given by
MRLLC to CILD dated August 1, 2013. In addition, from time to time after the
effective date of this Agreement additional funds may need to be borrowed by and
advanced to MRLLC for its direct expenses such as tax return and K-1 preparation
costs, the cost to maintain MRLLC as a legal entity, etc. and such borrowing as
is reasonably necessary is approved by this Agreement. MRLLC shall first repay
in full the principal and interest due CILD or any other lender from its share
of any Net Revenues.

7. RELATIONSHIP OF THE PARTIES AND MANAGEMENT OF THE RIVERSIDE ASSETS AND
SUBSIDIARY OWNERSHIP INTERESTS. The Parties hereto understand and agree that
this Agreement does not and shall not be construed as creating a partnership or
a joint venture among or between any of the Parties. However, to the extent that
any Net Revenues are due MRLLC, MRLLC shall be a creditor of KEM, LT and/or
CILD, as applicable. In addition, CILD is a creditor of MRLLC as provided
herein. KEM and LT represent and warrant to MRLLC that there are currently no
third-party financial liens secured by the Riverside County Assets and that
currently they have no indebtedness for borrowed funds or other material
liabilities except in any case for: (i) property taxes and assessments that
arise by operation of law due to nonpayment; and (ii) certain current or
contingent financial obligations that currently exist that are directly tied to
the Riverside County Assets as described in Schedule 7 attached to this
Agreement. CILD represents and warrants that there are currently no third-party
financial liens on the Subsidiary Units and that currently it has no
indebtedness for borrowed funds or other material liabilities except as
described in Schedule 7 attached to this Agreement. KEM and LT covenant and
agree that they will not borrow funds or place any voluntary financial lien on
the Riverside County Assets and CILD

 

4



--------------------------------------------------------------------------------

covenants and agrees not to borrow or place any voluntary lien on the Subsidiary
Units unless any such borrowing and/or lien should be: (i) expressly
subordinated to the rights of MRLLC under the terms of this Agreement; (ii) to
secure funds for the payment of Operating Costs or Transaction Costs; (iii) for
any other purpose except for distributions to the members of the borrower in an
amount not to exceed $2,000,000; or (iv) with the consent of a majority of the
members of the MRLLC Board not affiliated with CILD, KEM or LT. CILD, KEM and LT
shall each have complete authority and discretion to deal with their respective
assets, liabilities and obligations and to enter into a sale, lease or other
disposition of any of their respective assets upon such terms and conditions as
they may determine in their sole and reasonable discretion. In addition, it is
acknowledged and agreed that MRLLC will only have minimal activities such as the
receipt of any Net Revenues, making any distributions to its members and filing
any necessary tax returns.

8. FEDERAL LAND EXCHANGE. MRLLC hereby delegates and assigns to all rights it
may have with regard to developing and implementing a strategy to resolve
outstanding issues involving that certain land exchange completed between KEM
and the U.S. Bureau of Land Management (“BLM”) in 1999 (the “Land Exchange”) and
in the federal litigation surrounding the Land Exchange including, but not
limited to the settlement of the Land Exchange Litigation on such terms and
conditions and KEM may determine in its sole and reasonable discretion.

9. GENERAL RELEASE BY MRLLC. Except for the obligations arising under this
Agreement and except as otherwise expressly provided in this Agreement, on the
Effective Date of this Agreement, MRLLC hereby forever mutually and generally
releases and discharges KEM, LT, and CILD and each of their respective, agents,
managers, directors, officers, employees, attorneys, members, predecessors,
successors, subsidiaries, affiliates, and representatives from any and all
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, claims for relief, liabilities and demands of every kind and character
arising in connection with any matter whatsoever, whether known, or unknown,
suspected or unsuspected, existing or prospective which have accrued from the
beginning of time to the Effective Date including, but not limited to, all
claims arising from the MRC Lease Agreement and the MRC Option, the transactions
contemplated therein, and actions or omissions related thereto or in connection
with the pursuit of the Landfill Project.

10. GENERAL RELEASE BY KEM, LTD AND CILD. Except for the obligations arising
under this Agreement and except as otherwise expressly provided in this
Agreement, on the Effective Date of this Agreement, KEM, LT and CILD hereby
forever mutually and generally release and discharge MRLLC and each of its,
agents, managers, directors officers, employees, attorneys, predecessors,
successors, subsidiaries, affiliates, and representatives from any and all
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, claims for relief, liabilities and demands of every kind and character
arising in connection with any matter whatsoever, whether known, or unknown,
suspected or unsuspected, existing or prospective which have accrued from the
beginning of time to the Effective Date including, but not limited to, all
claims arising from the MRC Lease Agreement and the MRC Option, the transactions
contemplated therein, and actions or omissions related thereto or in connection
with the pursuit of the Landfill Project.

11. WAIVER OF CALIFORNIA CIVIL CODE SECTION 1542. Except for the obligations
arising under this Agreement and except as otherwise expressly provided in this
Agreement, on the Effective Date of this Agreement, the Parties expressly waive
and relinquish any and all rights and benefits of section 1542 of the California
Civil Code, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if

 

5



--------------------------------------------------------------------------------

known by him or her must have materially affected his or her settlement with the
debtor.

Notwithstanding the provisions of section 1542, the Parties expressly
acknowledge this Agreement is intended to release claims they do not know or
suspect to exist in their favor at the time of the execution of this Agreement
except as expressly provided in this Agreement. The Parties further acknowledge
that they later may discover facts different from or in addition to those they
now know or believe to be true regarding the matters released or described in
this Agreement, and even so they agree that the releases and agreements
contained in this Agreement shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts. The
Parties expressly assume any and all risk of any mistake in connection with the
true facts involved in the matters, disputes, or controversies released or
described in this Agreement or with regard to any facts now unknown to them
relating thereto. The Parties warrant that they have read the Agreement,
including this waiver of California Civil Code section 1542, and that they have
consulted with or had the opportunity to consult with counsel of their choosing
about the Agreement and specifically about the waiver of section 1542, and that
they understand this Agreement and the section 1542 waiver, and so the Parties
freely and knowingly enter into this Agreement.

12. GENERAL PROVISIONS REGARDING THE RELEASES.

12.1 The Parties each warrant that no other person or entity has claimed or now
claims any interest in the claims released and resolved by means of this
Agreement, that they have the sole right and exclusive authority to execute this
Agreement and to tender the consideration provided for herein, and that they
have not sold, assigned or otherwise set over to any other person or entity, any
claim, lien, demand, cause of action, obligation, damage or liability covered
hereby.

12.2 This Agreement is the product of bargained for, arm’s length negotiations
among the Parties and shall not be construed for or against any Party or its
representative(s) because that Party or that Party’s legal representative
drafted such provision.

13. DIRECT MRLLC EXPENSES CONTINUE TO BE PAYABLE BY MRLLC. MRLLC acknowledges
and understands that it continues to be responsible for the payment of costs
directly incurred by MRLLC such as the cost of preparing annual tax returns, any
taxes, filing fees and other amounts that may be due as a result of the
continued existence of MRLLC.

14. Termination of Agreement. This Agreement shall terminate upon: (i) the sale
or other transfer of the Riverside County Assets and/or the Subsidiary Units and
no further Net Revenues are to be distributed under the terms of this Agreement;
or (ii) upon the written consent of the Parties hereto with the consent of a
majority of the members of the MRLLC Board not affiliated with CILD, KEM or LT.
For example, if the Subsidiary Units are sold to a third-party and the full
purchase price is received at closing and the respective distributions of are
made to the Parties, as applicable, as provided in this Agreement this Agreement
shall be automatically terminated. However, in this example if the Subsidiary
Units are sold and there is deferred payment of a portion of the purchase price
represented by a promissory note, this Agreement shall remain in effect until
the payment of the promissory note in full and distributions are made, as
applicable, to the Parties.

15. MISCELLANEOUS PROVISIONS.

15.1 BOOKS AND RECORDS. KEM, LT and CILD shall maintain proper books and records
of account in the ordinary course of their respective business and such records
as they related to Net Revenues and the component parts of calculating Net
Revenues shall available for inspection and copying for a proper purpose by
MRLLC or its designated representatives during

 

6



--------------------------------------------------------------------------------

KEM’s, LT’s and/or CILD’s normal business hours upon no less than three
(3) business days prior written notice. The expense of inspection and copying
shall be borne by the individual or entity undertaking the inspection and
copying.

15.2 WAIVER. No Party shall be deemed to have waived any right which such Party
has under this Agreement, unless this Agreement expressly provides a period of
time within which such right may be exercised and such time period has expired,
or unless such Party has expressly waived the same in writing or unless this
Agreement specifies that a waiver shall be deemed to have occurred. Any failure
on the part of any Party hereto to comply with any of its obligations,
agreements or conditions hereunder may be waived in writing by the Party to whom
such compliance is owed. The waiver by any Party of a right, claim, default, by
the other Party shall not be deemed a waiver of any other right, claim or
default or any subsequent default of the same kind.

15.3 GOVERNING LAW. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of California, without regard to the
conflict of law principles thereof.

15.4 BINDING EFFECT. This Agreement shall be binding upon the Parties hereto and
inure to the benefit of the Parties, their respective successors and assigns.

15.5 ENTIRE AGREEMENT. This Agreement, the Exhibits hereto and this Agreements
implementing documents the constitute the entire agreement of the Parties
covering everything agreed upon or understood with respect to this Agreement and
the consummation of the transactions contemplated hereby. This Agreement may not
be amended or modified except by a written document executed by all of the
Parties.

15.6 MEMORANDUM OF AGREEMENT. A memorandum of this Agreement shall be prepared
and signed by the Parties, notarized, and recorded in Riverside County,
California. In addition, an appropriate UCC financing statement shall be
recorded with the California Secretary of State and, if applicable, Riverside
County, California.

15.7 HEADINGS. The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, extend or interpret the scope of this
Agreement or of any particular paragraph.

15.8 NOTICES. Any notices, demands or other communications required or permitted
to be given by any provision of this Agreement or which any Party may desire to
give the other shall be given in writing, delivered personally or sent by
certified mail, postage pre-paid, facsimile, or by Federal Express or similar
generally recognized delivery service regularly providing proof of delivery,
addressed to a Party, at the addresses set forth below, or to such other address
as said Party may hereafter or from time to time designate by written notice to
the other Party. A copy of any notice, demand or other communication given to or
by either Party shall be given to the other Party at the same time. Notice by
United States Postal Service or delivery service as provided herein shall be
considered given on the earlier of the date on which said notice is actually
received by the Party to whom such notice is addressed, or as of the date of
delivery, whether accepted or refused, established by the United States Postal
service return receipt or such overnight carrier’s proof of delivery, as the
case may be. Any such notice given by facsimile shall be deemed given upon
receipt of the same by the Party to which it is addressed; provided, however,
any facsimile sent after 4:00 p.m. (California time) shall be deemed received on
the next succeeding business day.

 

7



--------------------------------------------------------------------------------

To KEM:

   WITH A COPY TO:

KAISER EAGLE MOUNTAIN, LLC

   KAISER EAGLE MOUNTAIN, LLC

337 N. Vineyard Ave., 4th Floor

   337 N. Vineyard, 4th Floor

Ontario, CA 91764

   Ontario, CA 91764

Attn.: Richard E. Stoddard

   Attn.: Terry Cook

Telephone: 909.483.8501

   Telephone: 909.483.8511

Facsimile: 909.944.6605

   Facsimile: 909.944.6605

TO MRLLC:

   WITH A COPY TO:

MINE RECLAMATION, LLC

   MINE RECLAMATION, LLC

337 N. Vineyard Ave., 4th Floor

  

Separately provided

Ontario, CA 91764

  

Attn.: Richard E. Stoddard

  

Telephone: 909.483.8501

   Telephone: XXX.XXX.XXX

Facsimile: 909.944.6605

   Facsimile: N/A

 

To LT:

   WITH A COPY TO:

LAKE TAMARISK DEVELOPMENT, LLC

   LAKE TAMARISK DEVELOPMENT, LLC

337 N. Vineyard Ave., 4th Floor

   337 N. Vineyard, 4th Floor

Ontario, CA 91764

   Ontario, CA 91764

Attn.: Richard E. Stoddard

   Attn.: Terry Cook

Telephone: 909.483.8501

   Telephone: 909.483.8511

Facsimile: 909.944.6605

   Facsimile: 909.944.6605

To CIL&D, LLC:

   WITH A COPY TO:

337 N. Vineyard Ave., 4th Floor

   337 N. Vineyard, 4th Floor

Ontario, CA 91764

   Ontario, CA 91764

Attn.: Richard E. Stoddard

   Attn.: Terry Cook

Telephone: 909.483.8501

   Telephone: 909.483.8511

Facsimile: 909.944.6605

   Facsimile: 909.944.6605

14.9 SEVERABILITY. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions completed hereby are fulfilled to the extent possible.

14.10 ATTORNEYS’ AND OTHER FEES. Should any Party institute any action or
proceeding to enforce or interpret this Agreement or any provision hereof, for a
declaration of rights hereunder, the prevailing Party in any such action or
proceeding shall be entitled to receive from the other Party all costs and
expenses, including reasonable attorneys’ and other fees, incurred by the
prevailing Party in connection with such action or proceeding. The term
“attorneys’ and other fees” shall mean and include attorneys’ fees, accountants’
fees, and any and all other similar fees incurred in connection with the action
or proceeding and preparation therefore. The term “action or proceeding” shall
mean and include actions, proceedings, suits, arbitrations, appeals and other
similar proceedings.

 

8



--------------------------------------------------------------------------------

14.11 FURTHER ACTS. The Parties hereto shall take such reasonable further steps
and sign such further documents as may be required from time to time to carry
out the intent and purposes of this Agreement including, but not limited to, the
execution and delivery by the appropriate Party or Parties such agreements,
deeds, termination agreements, notices, consents, instruments, and other
documents necessary or appropriate to carry out the intent and purposes of this
Agreement.

14.12 COUNTERPARTS. This Agreement may be executed in counterparts, each of
which when executed shall be deemed an original, but when taken together shall
constitute one and the same instrument. Facsimile signatures on this Agreement
are acceptable, provided that original signatures are presented to the parties
promptly thereafter.

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the day and year first above written notwithstanding the actual date of
signature.

 

“CILD”     “LT” CIL&D, LLC     LAKE TAMARISK DEVELOPMENT, LLC By:  

/s/ Richard E. Stoddard

    By:  

/s/ Terry L. Cook

 

Richard E. Stoddard

     

Terry L. Cook

Title:   Managing Liquidation Director     Title:   Vice President

“KEM”     “MRLLC” KAISER EAGLE MOUNTAIN, LLC     MINE RECLAMATION, LLC By:  

/s/ Terry L. Cook

    By:  

/s/ Richard E. Stoddard

 

Terry L. Cook

     

Richard E. Stoddard

Title:   Vice President     Title:   President

 

9